Citation Nr: 0015965	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for chronic recurrent 
monoarticular right knee effusion, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
a left foot bunion.  


REPRESENTATION

Appellant represented by:	Morton J. Gordon, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from May 1989 to 
November 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a July 1994 rating action, with 
which the veteran expressed his disagreement in December 
1994.  A statement of the case was issued later that month 
and, in February 1995, the veteran's appeal was perfected 
upon the receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  A hearing at which the veteran was to 
appear was scheduled before a hearing officer at the RO in 
March 1995.  Owing to the veteran's incarceration, however, 
he was unable to report for that hearing, and the record 
reflects that he was subsequently scheduled to appear at a 
hearing before a member of the Board at the RO, in May 2000.  
(This hearing was scheduled pursuant to a specific request 
set forth on the aforementioned VA Form 9.)  Without 
explanation, the veteran failed to report for his May 2000 
hearing, and it is presumed, therefore, that he no longer 
desires to appear at a personal hearing.

In addition to the foregoing, the Board notes that, in 
supplemental statements of the case issued by the RO in 
September 1995 and October 1999, the issues of entitlement to 
an increased rating for a left testicular cyst, and service 
connection for trace asymptotic pyuria, were included along 
with the two issues set forth on the front page of this 
decision, as matters apparently considered by the RO to be on 
appeal.  We observe, however, that these latter issues were 
not specifically identified as being appealed in the 
veteran's substantive appeal (VA Form 9).  Nor did that 
document indicate that an appeal was being perfected as to 
all issues addressed in the statement of the case.  
Therefore, we conclude that the veteran desired to appeal 
only those issues that he did address in his substantive 
appeal, and, accordingly, we will take no action with respect 
to the RO's decision to deny service connection for trace 
asymptotic pyuria or assign a noncompensable evaluation for 
the veteran's left testicular cyst.  


FINDINGS OF FACT

1.  Following his initial examination for VA purposes in 
1994, the veteran failed to report for re-examination 
scheduled in 1996, or to respond to letters dated in 1998 and 
1999, which sought clarification as to whether he was 
withdrawing his claims, or was willing to report for re-
examination.  

2.  The veteran's right knee disability is not shown to be 
productive of limitation of flexion to 60 degrees, or 
limitation of extension to 5 degrees.  

3.  The veteran's left foot bunion is not shown to have been 
operated on, with resection of the metatarsal head, or to be 
productive of severe impairment, equivalent to amputation of 
the great toe.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic recurrent monoarticular right knee effusion are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2. 4.7, 4.40, 4.45 Diagnostic Codes 5020, 5260, 
5261 (1999).

2.  The criteria for a compensable evaluation for left foot 
bunion are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2. 4.7, 4.31, Diagnostic Code 5280 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, when the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disabilities at 
issue have worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disabilities at issue are worse than currently evaluated by 
the RO, and he has, therefore, stated claims which are well 
grounded.  With that initial burden having been satisfied, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1996).  The Court has held that the 
duty to assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

In this regard, the record reflects that the veteran 
initiated his current claim for benefits shortly after his 
discharge from the service.  On his application, he did not 
identify any place at which he had received treatment for his 
claimed disabilities after service.  Nevertheless, in 
connection with his claim, he was examined for VA purposes in 
March 1994.  The following year, in June 1995, the veteran's 
representative advised the RO that the veteran was receiving 
treatment at the Wilkes Barre VA Medical Center.  
Accordingly, the RO obtained copies of the records of the 
veteran's treatment at that facility.  These showed, however, 
that the veteran was being evaluated for his concerns 
regarding his left testicular cyst.  They did not show any 
treatment for any of the disabilities at issue.  

In November 1996, the veteran was scheduled for another VA 
examination, but information received from the VA Medical 
Center at which that examination was to be performed, 
indicated that the examination was canceled because the 
veteran had withdrawn his claim.  In a letter to the veteran 
from the RO dated in April 1998, with a copy to his 
representative, the veteran was asked to confirm in writing 
that it was his intention to withdraw his appeal.  No 
response to this letter was received from either the veteran 
or his representative, and, in February 1999, another letter 
was sent from the RO to the veteran, with a copy to his 
representative, again asking the veteran to confirm in 
writing that he wished to withdraw his appeal.  At the same 
time, the veteran was asked to advise whether he was willing 
to report for an examination if it was his intention to 
continue his appeal.  Once again, no response to this letter 
was received from the either the veteran or his 
representative.  

In August 1999, the RO wrote to the veteran's representative, 
and provided him a period of 60 days in which to make any 
comments on the veteran's appeal, before the matter was 
forwarded to the Board in Washington, DC.  No response to 
this letter was received, and, in October 1999, the RO issued 
a supplemental statement of the case which reflected that the 
disabilities at issue had to be evaluated based upon the 
evidence currently of record, since the veteran had failed to 
report for further examinations.  

Thereafter, the record shows that the veteran was scheduled 
to appear at a hearing before a member of the Board at the RO 
in May 2000, as had been requested in his substantive appeal.  
As mentioned in the Introduction to this decision, the 
veteran failed to report for that hearing.  

As has been held by the United States Court of Appeals for 
Veterans Claims (known as the Court of Veterans Appeals prior 
to March 1, 1999), the duty to assist is not a one-way 
street.  Although VA has certain obligations to assist the 
veteran, the veteran also has an obligation to cooperate in 
the adjudication of his claim, by furnishing evidence upon 
reasonable request and by reporting for examinations when 
necessary for evaluation of his claims.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  Moreover, the Court held, in Olson 
v. Principi, 3 Vet.App. 480 (1992) that the veteran must be 
prepared to meet his obligations by cooperating with VA's 
efforts to secure all relevant evidence supporting his claim.  
Also, "[i]n the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet.App. 262, 265 (1993).

In this case, it appears that reasonable efforts have been 
attempted to schedule the veteran for a current examination, 
and to ascertain whether he desired to withdraw his appeal (a 
desire he apparently communicated to VA personnel at the 
Wilkes Barre VA Medical Center).  Owing to the veteran's 
failure to respond to the RO's correspondence, however, these 
efforts to have him undergo a more current examination, and 
to obtain clarification regarding his desires to pursue his 
appeal, have not been successful.  Nevertheless, the RO has 
been able to secure the report of an examination conducted 
for VA purposes, which was obtained during the appeal period, 
and, under the circumstances described above, it does not 
appear that any further development of the veteran's claim is 
possible.  We therefore conclude that the duty to assist him 
has been satisfied.  Accordingly, we will proceed to address 
the veteran's claims on the evidence currently of record.  

With respect to the evaluation of the veteran's disability, 
it is determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history, and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
entire recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  Moreover, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

In this case, the veteran's service medical records reflect 
considerable treatment for right knee complaints, and show 
that it was this disability that led to his discharge from 
service following action by a Medical Evaluation Board.  
Examination conducted in connection with those proceedings 
revealed that the veteran's knee was considered to be very 
swollen, measuring 40 cm. in circumference.  (The left knee 
measured only 36 cm. in circumference.)  There was also 
atrophy of the right quadriceps, with the right thigh 
measuring 50 cm. in circumference as opposed to the left 
thigh measuring 54.5 cm.  Range of motion of the joint, 
however, was characterized as average, although there was 
crepitus of the right knee with range of motion.  The right 
knee was also characterized as weak, with 4 to 4+ strength in 
both flexion and extension.  Furthermore, it was noted that 
the veteran complained of severe shooting pains down the 
medial aspect of the knee when standing for more than 15 
minutes.  

As to the presence of a left foot bunion in service, this was 
apparently noted as an incidental finding when the veteran's 
right knee was being evaluated in connection with his Medical 
Evaluation Board.  That evaluation report reflected that the 
veteran had a mild valgus deformity of the first 
metatarsal/hallux, with a bunion in the area of friction.  

Following his discharge from service, the veteran submitted 
the application for VA benefits, which eventually became the 
subject of this appeal.  In connection with that claim, the 
veteran was examined for VA purposes in March 1994.  The 
report from that examination shows that the veteran 
complained that his knee still swells, and when he stands for 
any length of time, it hurts.  Inspection revealed that the 
veteran had what was described as very thin legs, with the 
right looking somewhat atrophic, compared to the left.  The 
right thigh measured 49 cm. while the left measured 50.5 cm.  
There was also obvious effusion over the right knee, but no 
tenderness; there was a full range of motion of the joint, 
and good stability.  

As to the veteran's left foot bunion, its presence was noted 
on the left big toe.  It was described as slightly reddened, 
but not inflamed or tender.  There was also no deviation of 
the big toe.  

Following the foregoing examination, the RO made the various 
attempts to determine whether the veteran was willing to 
undergo further evaluation, and whether it was his desire to 
withdraw his appeal.  As previously described, these attempts 
were unsuccessful, and it will therefore be necessary to 
evaluate the veteran's claims on the current record.  

The veteran's knee disability has been evaluated under the 
provisions of Diagnostic Code (DC) 5020, for synovitis, which 
is rated based on limitation of motion of the affected joint.  
DC 5260 contemplates limitation of leg flexion, and DC 5261 
concerns limitation of leg extension.  Under DC 5260, a 0 
percent evaluation is assigned when flexion is limited to 60 
degrees, a 10 percent evaluation is assigned when flexion is 
limited to 45 degrees, and a 20 percent rating is assigned 
with flexion limited to 30 degrees.  Pursuant to DC 5261, a 0 
percent evaluation is assigned when extension is limited to 5 
degrees, and a 10 percent rating is assigned when extension 
is limited to 10 degrees.  A 20 percent rating is assigned 
with extension limited to 15 degrees.  

The only available current medical evidence reflects that the 
veteran was found to have full range of motion of the right 
knee when examined for VA purposes in 1994.  In this context, 
the average range of motion of that knee, noted when the 
veteran was examined shortly before his service discharge, 
was likely meant to convey full range of motion.  In any 
case, these service records certainly do not reflect 
limitation of flexion to 60 degrees, or limitation of 
extension to 5 degrees.  Under these circumstances, the 
veteran fails to satisfy the criteria for even a compensable 
evaluation under the regulatory provisions appropriate for 
evaluating his disability.  As such, an evidentiary basis 
upon which to assign an increased evaluation for the 
veteran's right knee disability has not been presented.  

Regarding the consideration of other provisions which might 
provide for a favorable decision, including those of 38 
C.F.R. §§ 4.40, 4.45, as they relate to pain and any 
resulting functional impairment due to pain, including during 
flare-ups, as discussed in the decision of the Court of 
Appeals for Veterans Claims in DeLuca v. Brown, supra, it 
must be acknowledged that the veteran complained of 
consistent pain, swelling, and giving way of the knee in his 
substantive appeal, and that his knee interferes with both 
his work and social life.  At the same time, however, the 
evidence does not reflect that the veteran has been 
hospitalized for his knee since service, and it was evidently 
not debilitating enough to prevent him from violating the 
terms of his parole, as reported by the veteran's 
representative as the reason for the veteran's incarceration 
at the time of his scheduled hearing in March 1995.  
Moreover, as mentioned above, when examined for VA purposes 
in 1994, the veteran exhibited full range of motion of the 
knee.   

In view of the foregoing, and in the absence of any more 
information than is currently contained in the record, the 
Board finds that the present 10 percent rating assigned for 
the veteran's right knee disability contemplates any 
impairment he may experience during a flare-up, and that 
consideration of the provisions of sections 4.40 and 4.45 
does not call for the assignment of an increased disability 
rating for that disorder.

As to the evaluation of the veteran's left foot bunion, that 
has been evaluated by the RO under the provisions of DC 5280, 
as analogous to unilateral hallux valgus.  Under this code, a 
10 percent rating is assigned when the condition has been 
surgically treated, with resection of metatarsal head, or if 
the condition is severe, equivalent to amputation of the 
great toe.  This 10 percent rating is both the maximum and 
minimum evaluation assigned for that disability under this 
code.  

As mentioned above, the veteran's bunion has been described 
in the medical evidence of record as slightly reddened.  In 
his substantive appeal, the veteran described the bunion as 
painful, and stated that it would cause his shoe to protrude 
as the bunion pressed against the inside of it.  

In the Board's view, the veteran's complaints, and the 
medical findings of record, do not reflect that the 
impairment caused by the veteran's bunion may be considered 
severe.  It has obviously not been operated on, with a 
resection of the metatarsal head.  Indeed, equating the 
cosmetic consequences of the condition with the extent to 
which it is painful, as the veteran seems to do, argues for 
the conclusion that the condition is not productive of severe 
impairment as contemplated by the applicable diagnostic code.  
Accordingly, and in the absence of any more information than 
currently contained in the record, the Board finds that the 
criteria for a compensable rating for the veteran's left foot 
bunion are not met, and that therefore, only a zero percent 
evaluation for the veteran's bunion, as has been assigned by 
the RO, is warranted.  38 C.F.R. § 4.31.  




ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic recurrent monoarticular right knee effusion is 
denied.  

Entitlement to an increased (compensable) evaluation for a 
left foot bunion is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

